

117 HR 1427 IH: To amend the Internal Revenue Code of 1986 to provide that certain bona fide residents of the Virgin Islands who are shareholders of corporations organized under the laws of the Virgin Islands are not treated as United States persons for purposes of determining certain inclusions in gross income with respect to such corporations.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1427IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Plaskett introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that certain bona fide residents of the Virgin Islands who are shareholders of corporations organized under the laws of the Virgin Islands are not treated as United States persons for purposes of determining certain inclusions in gross income with respect to such corporations.1.Certain bona fide residents of Virgin Islands not treated as United States shareholders of corporations organized in the Virgin Islands(a)In generalSection 957(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by redesignating paragraph (2) as paragraph (3), and by inserting after paragraph (1) the following new paragraph:(2)with respect to a corporation organized under the laws of the Virgin Islands, such term does not include an individual who is a bona fide resident of the Virgin Islands, if a dividend received by such individual during the taxable year from such corporation would, for purposes of section 934(b)(1), be treated as income derived from sources within the Virgin Islands, and.(b)Conforming amendmentSection 957(c) of such Code is amended by striking paragraph (2) in the last sentence and inserting paragraph (3).(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2020, and taxable years of individuals within which or with which such taxable years of foreign corporations end.